Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J), rendered December 7, 2006. The judgment revoked defendant’s sentence of probation and imposed a sentence of imprisonment.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant was convicted upon his plea of guilty of grand larceny in the fourth degree (Penal Law § 155.30), and he now appeals from a judgment revoking the sentence of probation imposed upon that conviction and sentencing him to a term of imprisonment. Defendant admitted that he violated the conditions of probation, and County Court agreed to impose a sentence of one year in jail provided that defendant comply with specified conditions. Upon determining at sentencing that defendant had violated certain of those conditions, the court imposed an enhanced sentence. Defendant concedes that he failed to preserve for our review his present contention that the court erred in failing to advise him of the right to a hearing with respect to the alleged violations of probation before he entered his admission to those violations and, in any event, the record belies that contention. Defendant’s further contention that the court improperly disregarded a factual dispute with respect to defendant’s alleged violations of probation also is unsupported by the record.
Finally, we reject defendant’s contention concerning the severity of the enhanced sentence. Present—Scudder, P.J., Martoche, Peradotto, Pine and Gorski, JJ.